Title: To Thomas Jefferson from William King, 22 January 1802
From: King, William
To: Jefferson, Thomas


          
            Sir
            Washington 22 Jan 1802
          
          permit me for a moment to arrest your attention from those great concerns which daily surround you—to one of small magnitude Indeed and which principaly respects my self.
          a few days ago a Bill was agreed to by both Houses of Congress respecting a Library, in which I observe the appointment of Librarian devolves on your Excellency.—my residence being so convenient to the Capitol has Induced me to offer myself a candidate for that appointment;
          not having the Honour of a personal aquaintance with you have requested the secretary of the Navy to interfere who obligingly requested me to make any use of his name on my behalf that was necessary—should you please (Sir) to make an Appointment in my favour nothing shall be wanting on my part to discharge the several dutys of the office with faithfullness. permitt me here sir to observe that altho I have shared with the United States in her revolutionary war greatly to the Injury of my fortune and Health I have never required either profitt, Honour, nor trust, (this being my first application). during the first administration I was much engaged in comercial concerns and too much disatisfied with late one to hold any place under it but under the present which is that of my choice I confess I should wish to be employed.
          permitt me Sir to repeat that Mr Smith will most cheerfully satisfy every enquiry respecting me. and should responsability be required of me I am prepared on that score also.—I have the Honour to be (Sir)
          Your Excellencys obt Hbl Servt
          
            Wm King
          
        